UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7607


DARRYL FRIERSON,

                    Petitioner - Appellant,

             v.

CHARLES WILLIAMS, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Bruce H. Hendricks, District Judge. (8:18-cv-02111-BHH)


Submitted: February 22, 2021                                      Decided: March 19, 2021


Before GREGORY, Chief Judge, and KEENAN and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darryl Frierson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darryl Frierson seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2254 petition. The district court referred this case to a magistrate judge pursuant

to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be denied and

advised Frierson that failure to file timely, specific objections to this recommendation

could waive appellate review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Frierson received proper

notice and filed timely objections to the magistrate judge’s recommendation, he has waived

appellate review of his ineffective assistance of counsel claim relating to counsel’s failure

to seek suppression of evidence because Frierson’s objections were not specific to the

particularized legal recommendations made by the magistrate judge. See Martin, 858 F.3d

at 245 (holding that, “to preserve for appeal an issue in a magistrate judge’s report, a party

must object to the finding or recommendation on that issue with sufficient specificity so as

reasonably to alert the district court of the true ground for the objection” (internal quotation

marks omitted)).

       Frierson’s appeal of the portion of the district court’s order pertaining to his guilty

plea claim is not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

                                               2
absent “a substantial showing of the denial of a constitutional right.”           28 U.S.C.

§ 2253(c)(2). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable and that the

petition states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler,

565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)). We

have independently reviewed the record and conclude that Frierson has not made the

requisite showing for this claim.

       Finally, Frierson has forfeited appellate review of his claim that counsel provided

erroneous sentencing advice by failing to raise that issue in his informal brief. See 4th Cir.

R. 34(b) (limiting appellate review to issues raised in informal brief); Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (noting importance of Rule 34(b)).

       Accordingly, we deny a certificate of appealability and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                              3